On Petition foe Rehearing.
McCabe, J.
— Two points only are made in the petition filed by the appellant for a rehearing.
The first is that we erred in holding that the two deeds offered in evidence were properly rejected by the circuit court, on the ground that they described no land whatever; and second that even if they were void for want of a description of the premises sought to be conveyed, yet as the appellant was claiming title by adverse possession, also under color of title, that we erred in upholding the ruling of the trial court in excluding them, because notwithstanding their invalidity and insufficiency to convey title, yet it is claimed they were sufficient to constitute color of title.
As to the first point we have to observe that there were three deeds in the alleged chain of plaintiff’s, appellant’s, paper title, of the rejection of each of which, as evidence, the appellant complains. In the original opinion, we only noticed two of them, holding their rejection justified, because they did not contain any description of the land, and that that was fatal to plaintiff’s cáse, regardless of the question as to the rejection of the other one.
Counsel now contend that that was error, because the first of the two thus passed on, though containing *47no description of land whatever, yet they claim it contains a reference to the first of the three so offered, the one we did not" pass on, and that that deed contains a description of the land. Authority is cited by them to the effect, that the deed thus referred to is in effect thereby incorporated into the deed making the reference, and that the description thus incorporated, will, if good, make the deed good. Conceding that to be the law and applicable, yet we find the reference is to a deed dated May 22,1855, whereas the first rejected deed, to which they claim reference was made for a description, is dated May 19, 1855. But that is not the worst. That deed describes the land as the west half of the northwest quarter of section 22, instead of the west half of northeast quarter, the land in dispute, as appellant’s counsel concede. They say they have no doubt that that was a clerical error of the recorder, “but it is impossible to remedy that error at this late day,” they say.
That is rather a frank confession, that not only was the first rejected deed properly rejected by the court, but that the nest one in the appellant’s chain of title contains no description whatever, and refers to no deed for a description that contains a description of the land in question. But they ask us to take their word for it, that the land in question ought to be,though it is not, described in the deed referred to, and for that reason hold it good. No sufficient reason is stated or authority cited, authorizing courts to correct alleged mistakes in deeds and land titles without allegation or proof. To uphold appellant’s position would be to make the ultimate rights of the respective parties litigant to depend, not upon allegation and proof, but upon the fact that the attorney on one side asserts the claims of his client with more vehe*48menee than the attorney on the other. Justice is not so administered.
The third rejected deed refers to the second as fallows: “All the right, title, and interest I have in the assets of the Bank of the United States, whether real, personal, or mixed, which remain unsold, and which were conveyed by Samuel Jordan and others, in their capacity as trustees, and otherwise by deed dated January 25, 1867.”
The deed thus referred to, as we have already seen, contained no description of any land whatever, and though it referred to the previous deed for a description, that deed contained no description of the land in question whatever. The three deeds were all properly rejected as evidence of legal title.
Were they competent evidence of color of title? Counsel for appellant contend that they were.
Color of title is that which in appearance is title, but which, in reality, is no title. 1 Am. and Eng. Ency. of Law (2 ed.), 846, and authorities cited.
Color of title, unless expressly required by statute, is not essential to the acquisition of title by adverse possession. 1 Am. and Eng. Ency. of Law (2 ed.), 847, and authorities cited. Sims v. City of Frankfort, 79 Ind. 446; State v. Portsmouth, etc., Bank, 106 Ind. 435; Roots v. Beck, 109 Ind. 472; L’Hommedieu v. Cincinnati, etc., R. W. Co., 120 Ind. 435; Bowen v. Swander, 121 Ind. 164; Herff v. Griggs, 121 Ind. 471; Dyer v. Eldridye, 136 Ind. 654.
The only difference between color of title by deed under adverse possession, and that by adverse possession without deed, is that in the case of a deed, the title extends to and includes the boundaries that are described in the deed, while in the case without deed, the title is confined to that which is actually occupied. *491 Am. and Eng. Ency. of Law (2 ed.), 848, 849; City, etc., v. Lake Erie, etc., R. R. Co., 130 Ind. 1.
The authorities are conflicting as to the effect which is to be given to defects in the title which are discoverable by inspection of the instrument, in rendering the purported conveyance inoperative as color of title. 1 Am. and Eng. Ency. of Law (2 ed.), 855, and authorities there cited. But the authorities seem to be agreed that in order that an instrument may confer color of title, it must contain a description of the land. 1 Am. and Eng. Ency. of Law (2 ed.), 858, 859, and authorities there cited; City of Noblesville v. Lake Erie, etc., R. R. Co., supra.
Therefore, the appellant was not entitled to introduce the deeds in question to establish color of title, because they were not sufficient to constitute color of title in the appellant
Petition overruled.